Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/18/21 was considered.
3.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, U.S. Patent No. 9786363.
With regard to claims 1 and 18, Hong discloses a memory device, comprising:
an array of memory cells (fig. 1, memory array 110) comprising a plurality of word lines (fig. 1, WL); a controller (fig. 1, 170) configured to receive a clock pulse (fig. 1, 
With regard to claim 2, 6, 7, 14 and 19, Hong disclose wherein the controller includes a first delay element (fig. 4A, delay element consist of Resistor R and inverter Inv2) configured to establish the first delay time (fig. 5, Delay1) (col. 4, line 32-43).
With regard to claim 3, 16 and 17, Hong discloses wherein the first delay element comprises at least one inverter (fig. 4A, 460 – delay element includes resistor and inveter INV2) (col. 4, line 32-col. 5, line 23).
With regard to claim 4, Hong discloses wherein the array of memory cells comprises static random access memory cells (col. 2, line 16-25).
With regard to claim 5, 8, 12, 13 and 20, Hong discloses wherein the controller is further configured to receive a second word line address (4A, ADDR1(2)) corresponding to a second selected word line (fig. 4A, (WL(2)) of the plurality of word lines; determine a second delay time (fig. 5, Delay2) corresponding to the second word line address (fig. 4A, ADDR1(2), wherein the second delay time is determined based on a second distance of the second selected word line from the controller (col. 5, line 13-col. 6, line 6); and output a second word line enable signal (fig. 5, Delay2) to enable the second 
With regard to claim 9, 11 and 15, Hong discloses wherein the first delay time and the second delay time are determined based on respective the first address and the second address of the first selected word line and the second selected word line (col. 6, line 15-60).
With regard to claim 10, Hong discloses wherein the second delay time is shorter than the first delay time, and wherein the second selected word line is farther from the controller than the first selected word line (col. 5, line 37-col. 6, line 60).

Double Patent Rejection
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No.10,892,007.  
Claim 1-20 are rejected in view of claim 1-20 of the “007 patent.  Similar to the claimed invention, claim 1-20 of the patent recites “ a memory device, comprising an array of memory cells comprising a plurality of word lines; a controller configured to receive a clock pulse; receive a first word line address corresponding to a first selected word line of the plurality of word lines; determine a first delay time corresponding to the first word line address, wherein the first delay time is determined based on a first distance of the first selected word line from the controller; and output a first word line enable signal to enable the first selected word line, wherein the first word line enable signal is delayed by the first delay time from the clock pulse.”. 
As can be seen, the patent protection for the claimed invention has already been granted to the earlier filed application. 

eTerminal Disclaimer
6. 	The USPT© internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Hong (20190392891), Eitan et al (5682353) and Shimizu (20060050569) discloses an integrated circuit of a memory array, and method for providing enable wordline signal for accessing the memory cell array during reading and writing operation associate with access clock delay signals.
 9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825